                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


KEITH W. DeWITT, SR.,                       :
                                            :      Case No. 3:16-cv-00021
           Plaintiff,                       :
                                            :      District Judge Thomas M. Rose
vs.                                         :      Magistrate Judge Sharon L. Ovington
                                            :
COMMISSIONER OF THE                         :      DECISION AND ENTRY
INTERNAL REVENUE SERVICE,                   :
                                            :
           Defendant.                       :

           The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (Doc. #38), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on January 27, 2020 (Doc. #38) is
              ADOPTED in full;

      2.      The Government’s Motion to Dismiss, or Alternatively for Summary Judgment
              (Doc. #28) is GRANTED and summary judgment is entered in the
              Government’s favor and against Plaintiff; and

      3.      The case is terminated on the Court’s docket.

February 21, 2020                                  *s/Thomas M. Rose


                                                            Thomas M. Rose
                                                       United States District Judge
